UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5164


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK RASHAD JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:11-cr-0022-D-1)


Submitted:   July 10, 2012                 Decided:   August 1, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Malik Rashad Johnson was convicted of being a felon in

possession     of   a   firearm,    in    violation    of   18   U.S.C.   § 922(g)

(2006), and sentenced to thirty-seven months’ imprisonment.                     He

appeals the district court’s denial of his motion to suppress.

We affirm.

             We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and its

legal conclusions de novo.               United States v. Foster, 634 F.3d

243, 246 (4th Cir. 2011).                When evaluating the denial of a

suppression motion, we construe the evidence in the light most

favorable to the Government.             Id.

             When a vehicle has been lawfully stopped, a police

officer may order a passenger to exit the vehicle and frisk that

passenger when he has a reasonable suspicion that the passenger

is armed and dangerous.            Arizona v. Johnson, 555 U.S. 323, 326

(2009).      Reasonable suspicion is “a particularized and objective

basis for suspecting that the person to be frisked is armed and

dangerous” and must be made using common sense and measured by a

totality of the circumstances.                  United States v. Powell, 666

F.3d 180, 186 (4th Cir. 2011).                 A person’s possible involvement

in   prior    criminal    activity       can    be   relevant    in   establishing

reasonable suspicion.        Powell, 666 F.3d at 188; United States v.

Holmes, 376 F.3d 270, 278 (4th Cir. 2004).                      Knowledge of gang

                                           2
affiliation       is    also    relevant       to   the   reasonable    suspicion

analysis.     Holmes, 376 F.3d at 278.               We have noted that “all

roadside traffic encounters are potentially dangerous for law

enforcement officers.”          Powell, 666 F.3d at 186 n.6.

            Our        review   of   the       evidence    presented     at    the

suppression hearing leads us to conclude that the information

known to the officer, considered in totality, created reasonable

suspicion that Johnson was armed and dangerous sufficient to

justify the frisk.

            Accordingly,        we   affirm.         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                           3